Title: Peter S. Du Ponceau to Thomas Jefferson, 14 April 1818
From: Du Ponceau, Peter Stephen
To: Jefferson, Thomas


                        
                             Dear Sir
                            Philada
14th April 1818
                        
                        I have the Satisfaction to inform you that the Historical Committee has received from Mr Biddle, the MSS. of Lewis & Clarke. I enclose a Copy of the Letter with which he accompanied them, with some Memoranda by Mr Vaughan at foot. This enclosure dispenses me from the necessity of stating further particulars. The Society & its Committees go on with Zeal & Spirit. An Astronomical Committee is about to form itself, & others, I hope, will follow.
                        
                            I have the honor to be With the greatest respect Dear Sir Your most obedt hum servt
                            Peter S, Du Ponceau
                        
                    